Slip Op. 00-163

               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
____________________________________
                                      :
SKF USA INC. and                      :
SKF INDUSTRIE S.p.A.,                 :
                                      :
                          Plaintiffs, :
                                      :
               v.                     : Court No. 99-08-00474
                                      :
UNITED STATES,                        :
                                      :
                          Defendant,  :
                                      :
THE TORRINGTON COMPANY,               :
                                      :
                Defendant-Intervenor. :
____________________________________:


                                     JUDGMENT

        This Court having received and reviewed the United States Department of Commerce,
International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to
Court Remand, SKF USA Inc. v. United States, 24 CIT ___, Slip Op. 00-81 (July 12, 2000)
(“Remand Results”), Torrington’s comments to the Remand Results, and Commerce having
complied with the Court’s remand, and no other responses to the Remand Results having been
submitted by the parties, it is hereby

         ORDERED that the Remand Results filed by Commerce on October 10, 2000 are affirmed
in their entirety; and it is further

       ORDERED that since all other issues have been decided, this case is dismissed.




                                           __________________________________________
                                                     NICHOLAS TSOUCALAS
                                                         SENIOR JUDGE


Dated: December 15, 2000
       New York, New York